 

VIA ELECTRONIC MAIL

 

  Re: Agreement to Convert – May 2017 Promissory Note Obligation

 

Dear Investor:

 

Reference is made to that certain May 19, 2017 Promissory Note, in the Principal
Amount of $630,000 (the “Promissory Note”), issued by the Company to you (the
“May 2017 Promissory Note Documents”).

 

You are being sent this letter as you are currently the holder of the May 2017
Promissory Note pursuant to which you are owed principal along with accrued
interest and origination fee (the “May 2017 Promissory Note Obligation”).

 

What We Need From You

 

By executing and delivering this letter, you hereby agree:

 

  I. Upon execution of this Letter Agreement, to automatically convert (the
“Conversion”) the May 2017 Promissory Note Obligation ($750,000: comprised of
$630,000 principal plus $120,000 interest) into shares of Series AA Preferred at
a conversion price equal to $2.50 per common share. The Series AA Preferred
Certificate of Designation is attached hereto as Exhibit A.         II. You will
receive a new warrant to purchase such number of shares of Common Stock as equal
100% of the number of shares of Common Stock issuable upon conversion of the
Series AA Preferred shares you receive as a result of the Conversion of your May
2017 Promissory Note Obligation, with a $3.50 exercise price, in the form
attached hereto as Exhibit C.

 

Upon the triggering of Conversion, the Company shall, within ten (10) business
days, send you: (i) written notice specifying the number of shares of Series AA
Preferred Stock to be issued to you, and the number of Warrants to be issued to
you; (ii) a stock certificate for the Series AA Preferred Stock shares; and
(iii) the Warrants.

 



 

 

 

By your agreement and acknowledgment below, this Letter Agreement shall serve as
written confirmation that:



 

  1. You agree to the terms of the Conversion and the Warrants.         2. Upon
the date of the Conversion, the Warrants shall be deemed issued as described
herein irrespective of your physical receipt of same.         3. You acknowledge
and agree that upon the execution of this Letter Agreement, the May 2017
Promissory Note Documents shall be cancelled  and no longer in full force or
effect.

 

By signing below, this Letter Agreement shall serve as written confirmation that
you have reviewed this Letter Agreement (and consulted with your legal and tax
advisors to the extent you deemed necessary) and agree to the terms and
conditions of the Conversion and the Warrants as described herein. By signing
below, you understand that you will be releasing and discharging the Company and
its affiliates from any and all obligations and duties that such persons may
have to you with respect to the May 2017 Promissory Note Obligation.

 

This Letter Agreement contains the entire understanding between and among the
parties and supersedes any prior understandings and agreements among them
respecting the subject matter of this Letter Agreement. In addition, you hereby
represent that you meet the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
promulgated under the Securities Act of 1933, as amended and that you have had
the opportunity to obtain any additional information, to the extent the Company
has such information in its possession or could acquire it without unreasonable
effort or expense, necessary in connection with the matters set forth in this
Letter Agreement including, without limitation, information concerning the
financial condition, results of operations, capitalization and business of the
Company deemed relevant by you or your advisors, if any, and all such requested
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
your full satisfaction. This Letter Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts without regard
to the choice of law principles. This Letter Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument. In case any provision of
this Letter Agreement shall be held to be invalid, illegal or unenforceable,
such provision shall be severable from the rest of this Letter Agreement, and
the validity legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

 

This letter evidences waiver by the undersigned with respect to any and all
defaults or events of default by the Company with respect to any failure by the
Company to comply with any covenants contained in the May 2017 Promissory Note
Documents.

 

The parties hereby consent and agree that if this Letter Agreement shall at any
time be deemed by the parties for any reason insufficient, in whole or in part,
to carry out the true intent and spirit hereof or thereof, the parties will
execute or cause to be executed such other and further assurances and documents
as in the reasonable opinion of the parties may be reasonably required in order
more effectively to accomplish the purposes of this Letter Agreement.

 

***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***

 

 

 

 

Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.

 

  Very truly yours,       PRESSURE BIOSCIENCES, INC.         By:     Name:
Richard T. Schumacher   Title: Chief Executive Officer         Date:
____________, 2018

 

    ACCEPTED AND AGREED:           Date: ____________, 2018  

 

 

 

 



